Title: [From Thomas Jefferson to the Speaker of the Senate, 4 March 1784]
From: Jefferson, Thomas
To: Virginia Assembly


[Annapolis, 4 Mch. 1784. Entry in SJL reads:  “A. Cary. Proceedings of Congr. on Western cession—execution of deed—refused commit Indiana—Kentucky petition—further cession to meridian mouth Kanhaw.—paiments and arrears of states on requisition of Oct. 30. 1781. for 8. million—ratification sailed Feb. 17—Turks and Russians—Fox and North resigned—Pr. Wales against E. Ind. bill—Pitt-Adams and Jay in London—Vistula and Scheld.” Not found. On the refusal of Congress to  “commit Indiana,” see TJ to Harrison, 3 Mch. 1784.]
